Case 18-20210-r|j11 Doc 88-2 Filed 10/17/18 Entered 10/17/18 18:12:23 Page 1 of 12

Exhibit ”B”

Case 18-20210-r|j11 Doc 88-2 Filed 10/17/18 Entered 10/17/18 18:12:23 Page 2 of 12
Case 18-20210-r|j11 Doc 81 Filed 10/02/18 Entered 10/02/18 13:14:33 Page 1 of 2

Max R. Tarbox; SBN: 19639950
Tarbox Law, P.C.

2301 Broadway

Lubbock, TX 79401

(806) 686-4448; fax: (806) 368-9785

Attorneyfor Debtor
IN THE UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF TEXAS
AMARILLO DIVISION
In Re: §
§
Galmor’s/ G&G Steam Service, Inc. § Chapter 11 Proceeding
Debtor. § Case No. 18-20210
§

MONTHLY OPERATING REPORT FOR THE MONTH OF AUGUST 2018
TO THE HONORABLE ROBERT L. JONES, Bankruptcy Judge:

COMES NOW, Galmor’s/ G&G Steam Service, Inc., Debtor-in-Possession in the above-entitled
bankruptcy proceeding and files this its Montth Operating Report for the Month of August 2018 as
shown on the attached.

Dated: October 2, 2018

Respectfully submitfed,
TARBOX LAW, P.C.
2301 Broadway

Lubbock, Texas 79401
806/686~4448; 806/368-9785 (FAX)

By: /s/ Max R. Tarbox
Max R. Tarbox
State Bar No. 19639950
Attorneyfor Debtor

Page l of 2

Case 18-20210-r|j11 Doc 88-2 Filed 10/17/18 Entered 10/17/18 18:12:23 Page 3 of 12
Case 18-20210-r|j11 Doc 81 Filed 10/02/18 Entered 10/02/18 13:14:33 Page 2 of 2

CERTIFICATE OF SERVICE

I hereby certify that on October 2, 2018, a true and correct copy of the foregoing Report was
served upon the following listed parties by enabled electronic tiling.

1. U.S. Trustee
1100 Cornmerce, Suite 976
Dallas, TX 75242

2. All parties in interest registered with the
the U. S. Bankruptcy Court to receive
electronic notices in this case.

3. Brad Odell
Mullin Hoard and Brown, LLP
PO Box 2585
Lubbock, Texas 79408-2585

/s/ Max R. Tarbox
Max R. Tarbox

Page 2 of 2

Case 18-20210-r|j11 Doc 88-2 Filed 10/17/18 Entered 10/17/18 18:12:23 Page 4 of 12
Case 18-20210-r|j11 Doc 81~1 Filed 10/02/18 Entered 10/02/18 13:14:33 Page 1 of 9

 

Month\y Operating Rep°ort
CASB BASIS

 
     

CASE -NAME: Ga!mol's!G&G Swam Sexviee, loc
§§§Hil8U€MUHQMHWB§EE§BBB§EEBBBBBHBHBBEHEBH§§H5§113§'11§1§§§31§
CASE NUMBER; 18-_20210

EMMQ%MWBESMMMMUM?MHMUMM
` " 'E= ' ' Robel_‘t`l._.]ones

 
    
  

   

UNITED STATES BANKRUPTCY COURT
NGRTEERN & EASTERN DISTRICTS OF TEXAS
REGION 6

MoN'rm.Y emma REPoR'r
_ MONTH END:NG= AM 2013
' m

YEAR

IN AC@RDA_NCE_\YITH m 18, SECI'|ON 1746, OF 1113 UNL'I'ED STATES CODB, leARE UN'DER
¥ENALT\” 0? ¥ERJ'URY THA‘I' l HAVE EXAMlNBD THE mmc MONTHLY Q¥ERATING REP°RT
(CA$H mls-l THR_OUGH CASB BASlS-G) ANI)TBE ACCOMPAN¥!NG A'ITACRMEN'IB AND,

.'l‘0 THE BESI' 0_¥ M'Y KNGWLBDGE, THRSEDOCUMENTS ARE TRUB. CORRBCI', AND CCMPLE`I`B.
UZCU\RATIBN 0¥ THE PRS?ARER(UTBBR TIIAN RBSPONSIBLB PARTY)!S BASED 0N ALL
\IWCRMATID_N OF WB!_CH ER_B¥ARER HAS ANY KNOWLEDGB.

aner'/&;@s fca/enf
f Tl'!'l.B
{o~r - f&_

DATE

jo .i iii

/c_?- Q:_:/?<

 

 

 

 

 

 

 

Case 18-20210-r|j11 Doc 88-2 Filed 10/17/18 Entered 10/17/18 18:12:23 Page 5 of 12
Case 18-20210-r|jll Doc 81-1 Filed 10/02/18 Entered 10/02/18 13:14:33 Page 2 of 9

 

 

Monthly Operating Report
CASl-l BASIS-l

 

Galmor's/G&G Steam Service, Ine

   
 

18-20210 See Exhibit A

 

CASH RECEIPTS AND MONTH MONTH MONTH MONTH
DISBURSEMENTS August
l. CASH - BEGINNING OF MONTH 100.00 $ 66,017.70 $ 66,017.70 $ 66,017.70
RECE!P'I`S

. CASH SALES

. ACCOUNTS RECElVABLE COLLECTIONS
LOANS AND ADVANCES

. SALE OF ASSETS

. LEASB & RENTAL I`NCOME

WAGES

. OTHER (ATI`ACH LIST)

. TOTAL RECEIP'TS

DISBURSEMENTS

10. NET PAYROLL

ll. PAYROLL TAXES PAID

12. SALES,USB & OTHER TAXES PAID

13. INVENTORY PURCHASES

14. MORTAGB PAYMENTS

15. OTHER SECURED NOTB PAYMENTS

l6. R.ENTAL & LEASE PAYMENTS

17. UI`ILITIES

l8. INSURANCB

l9. VEHICLE EXPENSES

20. TRAVEL

21. ENTERTAINME`NT

22. RBPAIRS & MAI'NTENANCE

23. SUPPL|ES

24. ADVERT|SI`NG

25. HOUSBHOLD EXPENSES

26. CHARITABLE CONTRIBUTIONS

27. GlFTS

28. OTHER (AT|`ACH LlST)

29. TOTAL ORD['NARY DlSBURSEMENTS $ l42,097.76 $ - $ - $ -
REORGAN!ZATION EXPENSES

30. PROFESS|ONAL FEES

31. U.S. TRUSTEE FEES

32. OTHER (ATl`ACH LIST)

33. TOTAL REORGANI.ZAT[ON EXPENSES
34. TOTAL DISBURSEMENTS

35. NET CASH FLOW

36. CASH - END OF MONTH

 

 

99

 

 

212.93 l .32

 

 

 

MHW€B

 

 

 

 

manpowpr

69

212,931.32 $ - $ - $ '

 

 

130,20'7.67

 

MM

 

 

 

 

 

8, l 80.28
3.709.81

 

M€B

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4,915.86

 

M€A

 

 

4,915.86 $ ~ - -
147,013.62 $ ~
$
$

 

 

65,9 17.70
66,0 17.70

66,017.70

 

 

 

 

 

 

 

69$9¢1969
HMMH
M€QM€H

66,017.70 66,0|7.70

 

 

 

Case 18-20210-r|j11 Doc 88-2 Filed 10/17/18 Entered 10/17/18 18:12:23 Page 6 of 12
Case 18-20210-r|j11 Doc 81-1 Filed 10/02/18 Entered 10/02/18 13:14:33 Page 3 of 9

 

 

Monthly Operating Report
CASH BASIS-IA

2018

 

Galmor‘s/G&G Steam Service Inc

 

cAsE NUMBER: 18-20210 See Exhibit B

DlSBURSEMENTS DETAIL MONTH: Au§st

CASH DlSBURSEMENTS
DATE PAYEE PURPOSE

AL CASH DlSBURSEMENTS

BANK ACCOUNT DlSBURSEMENTS
DATE PAYEE PURPOSE

AL BANK ACCOUNT DlSBURSEMENTS

 

 

|'roTAL nlsBURsEMEN'rs FoR THE MoNTH l s -

 

 

Case 18-20210-r|j11 Doc 88-2 Filed 10/17/18 Entered 10/17/18 18:12:23 Page 7 of 12
Case 18-20210-r|j11 Doc 81-1 Filed 10/02/18 Entered 10/02/18 13:14:33 Page 4 of 9

 

 

 

       

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Monthly Operating Report
CASH BASIS-Z
CASE NAME: Galmor's/G&G Steam Service, Inc
BANK RECONCILIATIONS
Aect #l Acct #2 Acct #3
A. BANK: DIP
B. ACCOUNT NUMBER: 48$0 TOTAL
C. PURPOSE (TYPE): Checking
l. BALANCE PER BANK STATEMENT $ 12,489.67 $ 12,489.67
2. ADD: TOTAL DEPOSITS NOT CRE.DITED $ 52,656.59 $ 52,656.59
3. SUBTRACT: OUTSTANDlNG CHECKS $ 51,578.02 $ 51,578.02
4. OTHER RECONCIL[NG ITEMS $ (2,380.89) $ (2,380.89)
5. MONTH END BALANCE PER BGOKS $ ll,l87.35 $ - $ ll,187.35
6. NUMBER OF LAST CHECK WRI'ITEN 2096
INVESTMENT ACCOUNTS
DATE OF TYPE OF PURCHASE CUR.RENT

BANK, ACCOUNT NAME & NUMBER FuRcHAsE mmuwsm PmcE vALuE
7.
8.
9.
10.
ll. TOTAL INVESTMENTS $ - $ -
CASH
12. cummch oN HAND l $ - J
|13. ToTAL cAsH - END oF MoNTH | s 11,137.35 |

 

 

 

 

 

Case 18-20210-r|j11 Doc 88-2 Filed 10/17/18 Entered 10/17/18 18:12:23 Page 8 of 12
Case 18-20210-rlj11 Doc 81-1 Filed 10/02/18 Entered 10/02/18 13:14:33 Page 5 of 9

 

Monthly Operating Report
CASH BASIS~3

 

Ga!mor’s/G&G Steam Service, lnc

 

CASE NUMBER: l8-20210

 

ASSETS OF THE ESTATE

 

SCHEDULE "A" SCHEDULE MONTH MONTH MONTH
REAL PROPERTY AMOUNT

 

 

 

 

 

 

. OTHER (A'ITACH LlST)
. TOTAL REAL PROPERTY ASSETS $ - 5 - $ - $ -
SCHEDULE "B"

PERSONAL PROPERTY

. CASH ON HAND

. CHECKI`NG, SAVI'NGS, ETC.

. SECURITY DEPOSI'I`S

. HOUSEHOLD GOODS

. BOOKS, PICTURES, ART

WEARING APPAREI.

FURS AND JEWELRY

. FlREARMS & SPOR'I`S EQUIPMENT

. lNSUR.ANCE POL!CIES

. ANNUITIES

. EDUCAT|ON

. RET]REME'NT& PROFIT SHARING

. STOCKS

. PARTNERSHIPS & JOlNT VENTURES

. GOVERNMENT & CORPORATE BONDS

. ACCOUNTS R.ECEIVABLE

. ALIMONY

. OTHER LIQU!DATED DEBTS

. EQUITABLE INTERESTS

. CONTI'NGENT INTER.E.STS

. OTHF.R CLA[MS

. PATENTS & COPYRIGHTS

. LlCENSES & FR.A`NCHISES

. CUSTOMER LISTS

. AUTOS, TRUCKS & OTHER VEHICLES

. BOATS &. MOTORS

. A[RCRAFT

. OFF[CE BQUlPMBN'I`

. MACHINERY, FIX'.T.'URES & EQU|PMENT

. INVEN'I`ORY

. A'NIMALS

. CROPS

. FARMING EQU!PMENT

. FARM SUPPLIES

. OTHER (ATI`ACH LIST)

. TOTAL PERSCNAL PROPERTY ASSETS

. TOTAL ASSE'I`S

 

°'*!~*‘."-'.~

 

 

 

 

 

 

 

 

 

 

~ooo_`n_o\u»-c>uu--

 

_-
o

 

 

_-
N

 

_¢
N

 

_-
b

 

¢_
th

 

,._
ad

 

,_
-I

 

_-
m

 

.._
\0

 

N
o

 

N
_-

 

53

 

N
ll~l

 

N
h

 

N
\Il

 

N
ai

 

~".'.

 

N
W

 

lo
‘0

 

m
c

 

w
,_

 

m
N

 

w
w

 

w
~h

 

w
ill

 

vi
0

 

m

`I

win
¢

 

 

 

 

 

 

 

 

 

Case 18-20210-r|j11 Doc 88-2 Filed 10/17/18 Entered 10/17/18 18:12:23 Page 9 of 12
Case 18-20210-rljll Doc 81-1 Filed 10/02/18 Entered 10/02/18 13:14:33 Page 6 of 9

 

 

Montth Operating Report
CASH BASlS-4

 

Galmor‘s/G&G Steam Service, Inc

       

 
   

CASE NUMBER: 18-20210

MONTH: Au§ust

 

LIABILITIES OF THE ESTATE

 

PREPET[TION SCHEDULE
LlABILlTlES AMOUNT PAYMENTS

 

. SECURED

. PRlORlTY

. UNSECURED

. OTHER (ATTACH LlS'l`)
. TOTAL PREPET[TION LlABILlTlES $ - $ -

 

 

 

 

\ll~hbl~_

 

 

 

 

 

See Exhibit C & D

POSTPETlTlON AMOUNT DUE AMOUNT
LIABILlTlES OWED DATE PAST DUE
. FEDERAL TNCOME TAXES
FlCA/MEDICAR.E
. STATE TAXES
. RBAL ESTATB TAXES
OTHER TAXES ATTACH
TOTAL TAXES -
POSTPETIT|ON LIABIL|T[ES INCLUDING TRADE CREDITORS NAMES OF

ADDlTlONAL ATTACH
TOTAL OF L[NES 7 » 29
l. TOTAL POS'I`PBT|T[ON LIABlLITIES

 

 

 

CaSe 18-20210-|’|]11 DOC 88-2 Filed 10/17/18 Entered 10/17/18 18212:23 Page 10 Of 12

Case 18-20210-r|j11 Doc 81-1 Filed 10/02/18 Entered 10/02/18 13:14:33 Page 7 of 9

 

 

Monthly Operating Report

 

CASE NAME:

Galmor's/G&G Steam Service, lnc

 

 

 

ACCOUNTS RECEIVABLE AGING

MONTH:

CASH BASIS-4A

__AE§£'§‘_

 

SCHEDULE

 

AMOUNT

MONTH

MONTH

MONTH

 

0-30

23 1,257.39

 

31-60

102,633.33

 

61 -90

l 8,242.95

 

9|+

l06,979.57

 

. TOTAL ACCOUNTS RECE|VABLE

459,1 13.24

3 .

 

. AMOUNT CONSlDERED UNCOLLECT!BLE

29,047.94

 

~¢w§er

. ACCOUNTS RECE|VABLB ('NET)

 

HEMMH)MHEB

430,065.30

 

$ -

 

 

AGING OF POSTPETITION TAXES
AND PAYABLES

See Exhibit E

 

0-30

 

TA.XES PAYABLE

DAYS

3 l -60
DAYS

90+
DAYS

Tota|

 

1. FEDER.AL

 

2. STATE

 

3. LOCAL

 

4. OTHER (A‘[TACH LlST)

 

5. TOTAL TAXES PAYABLE

$ .

 

$ -

 

$ .

 

 

6968666595
l

 

 

l6. ACCOUNTS PAYABLB

 

STATUS OF POSTPETIT[ON TAXES

FEDERAL

ls 14.145.51 |$

55,334.53 | s 1.117,782.22 | $ 1,187,262,2§j

 

BEGINNING
TAX
LlABlLlTY

AMOUNT
WlTHHELD
OR ACCRUED

AMOUNT
PAlD

ENDING
TAX
LIABIL[TY

 

. WlTHHOLDING

 

. FICA-EMPLOYEE

 

. FlCA-EMPLOYER

 

UNEMPLOYMENT

 

INCOME

 

. O'I`HER (A'ITACH LIST)

 

`)c\g.n:hu»._

. TOTAL FEDBRAL TAXES

 

STATE AND LOCAL

 

8. WITHHOLDING

 

9. SALES

 

lO. EXCISE

 

l l. UNEMPLOYMENT

 

12. R.EAL PROPERTY

 

l3. PERSONAL PROPERTY

 

14. OTHER (A'ITACH LIST)

 

l$. TOTAL STATE & LOCAL

 

 

16. TOTAL TAXES

 

w 99
l

 

 

 

 

MWWWMMMWMM€£GBMHMMM
c

 

 

 

Case 18-20210-r|j11 Doc 88-2 Filed 10/17/18 Entered 10/17/18 18:12:23 Page 11 of 12
Case 18-20210-r|j11 Doc 81-1 Filed 10/02/18 Entered 10/02/18 13:14:33 Page 8 of 9

 

 

Montth Operating Report
CASH BASlS-S

 

Galmor’s/G&G Steam Serviee, lnc

   
   

l 8-202 l 0
MONTH: Au§ust

 

|PAYMWTS 'ro msloeks ANB PRoFEssloNALs l

OF PA

Fuel

AVMENTS TO INSlDERS

DATE OF CO URT ORDER
PAYM ENT

A

 

|POSTPE‘I'I'I'ION STATUS OF SECURED NOTES, LEASES PAYABLE AND ADEQUA'|`E PROTECT|ON FAYMENTS l

‘ MONTHLY PA|D UNPAID
NAME OF CRED|TOR PAYMENTS DURING POST-
DUE PETITION

 

 

 

CaSe 18-20210-r|j11 DOC 88-2 Filed 10/17/18 Entered 10/17/18 18:12:23 Page 12 Of 12
Case 18-20210-r\j11 Doc 81-1 Filed 10/02/18 Entered 10102/18 13:14:33 Page 9 of 9

 

 

Montth Operating Report
CASH BASIS-6

2018

 

 

 

MONTH: Aug§st

|QUESTlONNAlRE l _

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Yx-:s No

l. HAvE ANY Assm seen soto on TRANSFERRED oursloe x
THE NoRMAL counse oF Busmess mls maroner PEmoD?

2. HAvF. ANY FuNos assn olsBuRsEo FRoM ANY AccouNT x
011-mn THAN A Dearon m PossEssloN Accourm

3. me ANY Pos'n>EmloN REcl=.lvABLBs (Accoum's, Norss on x
LoANs) DUE FRoM m-:LATED PARnEs'.'

4. HAvs ANY FAYMENTS B£EN MADE oN PaEPErrrloN uABlerlEs x
mls nepom'mo removal

s. HAvE ANv FosTrE‘rn'on LoANs BEEN nscElvED BY THE x
oEBToR FRoM ANY mann

6. ARE ANY PosTPE'rmoN rAYnoLL TAxes PAsT nue? x

1. ARE ANY Posrpi=:rrrloN smle on FEDERAL mcoME TE¢ES x
PAsT cum

s. ARF.ANY PosTPErlT:oN REALESTATETAXES PAs'r nue') x

9. ARE ANY o'rHBR Pos'rPt-:TlTloN TAxEs PAsT oust x

10.ARF.ANYAMouNrsowEoToPosrpemloNcREorrons x
oEuNQuEN'r? -

l 1. HAvE ANV PluaPErmoN TAxr.s aEi-:N PAu) DTRING THE x
REPORTING PEmom

12. ARE ANY onE PAYMENrs PAsT ouE? x

 

 

 

 

 

lF THE ANSWER TO ANY OF THE ABOVE QUESTIONS lS "YES'; PROVlDE A DETAILED
EXPLANATION OF EACH lTEM. A'ITACH ADDIT|ONAL SHEETS lF NECESSARY.

#9Texas State and Okla.homa State Sa|s Tax for the month of.lul! and Au§ust were Eid on 9-20-18

 

 

l LlABlLITY AND

NECESSARY INSURANCE COVERAGES IN EFFEC’[`?

lTEM|ZE

 

lF THE ANSWER TO ANY OF THE ABOVE QUEST|ONS lS "NO" OR lF ANY POLlClES HAVE
BEEN CANCELED OR NOT RENEWED DURING THIS REPORTINO PERIOD, PROVIDE AN
EXPLANAT|ON BELOW. A'ITACH ADD|TIONAL SHEETS lF NECESSARY.

 

 

 

ALLMENT PAYMENTS

 

 

 

